KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh (AK Bar No. 0411074)
Cori Mills (AK Bar No. 1212140)
Assistant Attorneys General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov
       cori.mills@alaska.gov

Attorneys for the State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 ALASKA LIBERTARIAN PARTY and             )
 JON WATTS,                               )
                                          )
               Plaintiffs,                )
                                          )
 v.                                       )
                                          )
 GAIL FENUMIAI, in her official           )      Case No. 3:20-cv-00127-JWS
 capacity as Director of Elections, KEVIN )
 MEYER in his official capacity as        )      OPPOSITION TO PLAINTIFF’S
 Lt. Governor,                            )      MOTION FOR PRELIMINARY
                                          )      INJUNCTION AND CROSS-
               Defendants                 )      MOTION TO DISMISS
                                          )

I.     INTRODUCTION

       In this type of “as-applied” constitutional challenge requesting extraordinary relief

from otherwise constitutional ballot access requirements, the facts determine the

outcome. Here, the critical facts are that Governor Dunleavy’s stay-at-home order was

lifted before the Alaska Libertarian Party (ALP) started gathering in-person signatures,



        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 1 of 19
and—assuming ALP’s assertions about signature gathering efforts are true—all ALP had

to do was gather nine signatures per circulator per day to meet Alaska law’s minimal

threshold to get on the ballot. These facts do not justify extraordinary relief.

       Alaska law on signature gathering is already quite permissive. Unlike the stricter

ballot access requirements in other states requiring in-person signature gathering during a

limited period of time, Alaska law already allows for signatures to be transmitted by

scanned copies over email, and the political group seeking ballot access can start

gathering those signatures as soon as the previous presidential election has been held. 1

Although COVID-19 is making a lot of tasks and legal requirements more burdensome—

including signature gathering—Alaska law fortunately already contains the flexibility and

advanced timelines needed to accommodate reasonable ballot access for minority

political parties during the current pandemic.

       The Court should grant the Defendants’ (“the State”) motion to dismiss and deny

ALP’s motion for a preliminary injunction.

II.    FACTS

       Alaska law provides two different paths for political parties and political groups to

access the presidential general election ballot. 2 The only path at issue in this lawsuit



1
       See AS 15.30.025.
2
       AS 15.30.020-.025 (allowing a “political party,” defined as a party having
received three percent of the vote in the last general election or a party having registered
members equal to three percent of the vote, to access the general election ballot through
Alaska’s primary election, and allowing other political groups to be recognized as
“limited political parties” by submitting a petition).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                          Page 2 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 2 of 19
involves recognition as a “limited political party.” 3 In order to be recognized as a “limited

political party” and select candidates for electors for the presidential general election, a

group must submit a petition “at least 90 days before” the general election that is “signed

by qualified voters of the state equaling in number at least one percent of the number of

voters who cast ballots for President at the last presidential election.” 4 For this election

cycle, the deadline for submitting the petition is August 5, 2020, and the political groups

must gather at least 3,212 qualified signatures to earn limited political party status.

[Dkt. 1 at 6, ¶ 26] Importantly, there is no statutory start date for gathering signatures; a

party seeking limited political party status can gather signatures and submit them any

time before or on the 90th day before the election. 5

       In this case, ALP seeks to get on the 2020 presidential general election ballot

through recognition as a limited political party because it lost political party status after

the 2018 election. [Dkt. 1 at 3, ¶ 12] As of November 3, 2019, ALP had 7,251 registered

voters affiliated with the party. [Dkt. 1 at 1, ¶ 1] Because Alaska law does not restrict the

timeline for signature gathering, nothing prevented the party from beginning to gather

signatures to regain party status immediately after it lost that status in 2018.

       On March 11, 2020, Governor Dunleavy issued a disaster declaration due to the

COVID-19 pandemic. [Dkt. 1 at 4, ¶ 14] Although a number of health mandates and

health advisories have been issued, only three are truly relevant for purposes of this


3
       AS 15.30.025.
4
       Id.
5
       Id.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                           Page 3 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 3 of 19
lawsuit. On March 28, Governor Dunleavy issued a social distancing/stay at home

mandate; on April 24, he allowed non-essential businesses to open to the public under

stringent guidance; and on May 22, he lifted the social distancing/stay at home mandate

allowing all businesses in Alaska to reopen. 6 [Dkt. 1 at 4, ¶¶ 14, 16] As alleged in the

complaint, “the May 22, 2020 reopening orders are the currently applicable orders.” Id.

       ALP alleges it began gathering signatures through in-person circulators for its

petition around May 24, 2020, after the national Libertarian Party Convention selected

the party’s presidential nominee. [Dkt. 1 at 4-5, ¶¶ 17, 19] This gave the party a 79-day

self-imposed window from May 24 to August 5 to gather the signatures it needed

(nothing prevented the party from beginning to gather its signatures more than a year

earlier, when it lost political party status following the 2018 election. [Dkt. 1 at 3, ¶12]).

Thus, the party had to collect an average of 41 valid signatures per day or an estimated

64 “raw” signatures 7 per day to account for potentially invalid signatures. 8 ALP also


6
        These two mandates and the one action rescinding the prior mandates can be
found at the following hyperlinks: https://gov.alaska.gov/wp-
content/uploads/sites/2/03272020-SOA-COVID-19-Health-Mandate-011.pdf;
https://gov.alaska.gov/wp-content/uploads/sites/2/03272020-SOA-COVID-19-Health-
Mandate-011.pdf; and https://covid19.alaska.gov/wp-content/uploads/2020/05/05192020-
Alaskas-Plan-Forward-Final.pdf.
7
       In any signature-gathering effort, the Division of Elections will find that some
percentage of the signatures collected are not the signatures of qualified Alaska voters.
ALP uses the phrase “raw signatures” to describe all of the signatures gathered, in
contrast to the signatures subsequently validated by the Division. Dkt. 5 at 5.
8
       79 days x 41 signatures = 3239 signatures; 79 days x 64 signatures = 5056
signatures. See Dkt. 1 at 6, ¶ 26. The Division notes that two recently-filed initiative
petitions—which had signature qualification rates of 87 and 88 percent—suggest that the
party is unduly pessimistic about the likely number of invalid signatures. Declaration of
Gail Fenumiai at 2-3, ¶¶ 11-12.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                          Page 4 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 4 of 19
asked the Division of Elections to simply “reinstate” its status as a limited political party

in July of 2019 even though it had lost its limited political party status in 1992.

[Declaration of Gail Fenumiai (Decl. Fenumiai) at 1-2, ¶ 2] But the Division of Elections

confirmed in its response dated August 1, 2019 that the Division has no authority to

“reinstate” limited political party status upon request; rather, ALP needed to submit a

limited political party petition like every other political group that fails to meet the

threshold for political party status. [Decl. Fenumiai at 1-2, ¶ 2]

       By the end of May 2020, ALP had nine petition circulators working to gather

signatures in support of its candidates—Scott Kohlhaas, an experienced circulator [Dkt.

5-1 at 1, ¶ 2], 9 and eight others, hired by Mr. Kohlhaas. [Dkt. 5-1 at 2, ¶ 10] Counting

only June, July, and the first four days of August, 10 these nine circulators had 65 days to

gather the 3,212-5,000 signatures they need, or an average of 50-77 signatures a day. This

means that each circulator needs to collect an average of 6-9 signatures per day.

Mr. Kohlhaas reports that he collected 56 signatures in a 3.5-hour period outside a

grocery store in Eagle River on May 28. [Dkt. 5-1 at 2, ¶ 7]

       Although the Division of Elections is unaware of any other political groups

seeking limited political party status for the presidential election, the Division has

received five petitions with signatures from candidates seeking nomination by petition,

which also requires signature gathering. [Decl. Fenumiai at 2, ¶ 5] Such candidates must


9
       Mr. Kohlhaas executed his affidavit—Dkt. 5-1—on May 29, 2020.
10
       Because the petition has to be submitted by August 5, 2020, the party would likely
need to complete its signature gathering by the end of August 4.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                          Page 5 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 5 of 19
submit signatures of qualified voters equivalent to one percent of those who voted in the

district for which the nomination is being sought. 11 Of the five petitions submitted, four

were submitted after Governor Dunleavy issued the disaster declaration, and one was

submitted in October 2019. [Decl. Fenumiai at 2-3, ¶¶ 5-9] To date, four of the five

petitions submitted have been found to contain sufficient qualified signatures to go on the

ballot. [Decl. Fenumiai at 2, ¶ 5]

       Because of the federal Uniformed and Overseas Citizens Absentee Voting Act, the

Division of Elections must send general election absentee ballots to certain voters 45

days before the election, which is September 19. 12 To meet that deadline, the Division

must send the final general election ballot to the printer by September 1. [Decl. Fenumiai

at 4, ¶ 15] As a result, the current signature-gathering deadline of August 5 leaves the

Division of Elections less than 30 days to review the signatures for a limited political

party petition and finalize the general election ballot. During this period, the Division

must also conduct the primary election, which is scheduled for August 18.

III.   LEGAL STANDARDS

       The State moves the Court to dismiss ALP’s complaint for lack of standing under

Rules 12(b)(1) and 12(b)(6). When subject matter jurisdiction is challenged under

Rule 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive the




11
       AS 15.25.160-.170.
12
       42 U.S.C. 1973ff et seq.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.     Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                         Page 6 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 6 of 19
defendant’s motion to dismiss. 13 When the defendant asserts a failure to state a claim

under Rule 12(b)(6), the allegations must “plausibly suggest an entitlement to relief.” 14 In

either case, the Court should assume the factual allegations in the complaint are true and

draw all reasonable inferences in the plaintiff’s favor. 15 But the Court should not accept

the truth of legal conclusions cast as factual allegations. 16

         The State also opposes the ALP’s preliminary injunction motion on the merits. “A

preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” 17 It is

ALP’s burden to show that this drastic remedy is warranted. 18 ALP must show that the

following four factors are met: (1) ALP is likely to succeed on the merits, (2) ALP is

likely to suffer irreparable harm without an injunction, (3) the balance of equities tips in

ALP’s favor, and (4) an injunction is in the public interest. 19

         If ALP cannot show it is likely to succeed on the merits, the Court should then




13
      Tosco v. Comtys. for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2000) (citing 28
U.S.C. § 1331, 1332(a)).
14
         Ashcroft v. Iqbal, 556 U.S. 662, 681, 129 S.Ct. 1937 (2009).
15
         Doe v. See, 557 F.3d 1066, 1073 (9th Cir. 2009).
16
         Id.
17
       Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quotation omitted). See
also Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary
injunction is an extraordinary remedy never awarded as of right.”).
18
         Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal.
2000).
19
         Winter, 555 U.S. at 20.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.        Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                            Page 7 of 19
          Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 7 of 19
look to see if ALP can show “serious questions going to the merits.” 20 If so, “a

preliminary injunction may still issue if the ‘balance of hardships tips sharply in the

plaintiff’s favor,’” the plaintiff will suffer irreparable harm and the injunction is in the

public interest. 21

       ALP also faces a heightened burden in this case because it is seeking a mandatory

preliminary injunction, meaning an order requiring the Division to act as opposed to

refrain from acting. A mandatory preliminary injunction should not be granted “unless

the facts and law clearly favor the plaintiff.” 22 This is especially true here given that the

U.S. Supreme Court has expressly cautioned against making changes midway through an

election cycle, and in this case, the primary election is just two months away. 23

IV.    ARGUMENT

       A.      ALP lacks standing because no state action is alleged to have harmed
               ALP’s signature gathering efforts, which began after Governor
               Dunleavy lifted his stay-at-home order.

       Article III standing requires a plaintiff to establish three things: “(1) he must have

directly suffered an injury in fact, (2) the injury must be fairly traceable to the

defendant’s conduct, and (3) a favorable court decision must be likely to redress the

injury.” 24 Here, ALP has not established an injury in fact because no evidence suggests


20
       Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013).
21
       Id. (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
Cir. 2011)).
22
       Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th Cir. 1986).
23
       Purcell v. Gonzalez, 549 U.S. 1, 4, 127 S.Ct 5 (2006).
24
       Rubin v. City of Santa Monica, 308 F.3d 1008, 1019 (9th Cir. 2002).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                           Page 8 of 19
         Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 8 of 19
that the party cannot with due diligence collect the needed signatures before the August 5

deadline. Nor has ALP established an injury that is “fairly traceable to” the State’s

conduct, because the State lifted its stay at home order on May 22 and there are currently

no state-imposed restrictions that limit the party’s signature-gathering efforts.

        As for the injury-in-fact requirement, ALP’s complaint and its motion for

preliminary injunction rest on a false predicate: the assumption that the party cannot

realistically hope to gather sufficient signatures to get its presidential ticket on the

general-election ballot. But ALP’s numbers do not support this contention. A goal of nine

signatures per circulator per day is hardly onerous, especially when a single circulator—

albeit an experienced one—collected 56 signatures in under four hours. [Dkt. 5-1 at 2,

¶ 7.]

        As for the fairly-traceable requirement, to the extent that ALP may find it more

difficult than usual to gather signatures in the context of the COVID-19 pandemic, that

difficulty is not “fairly traceable” to state action. The State lifted its social

distancing/stay-at-home mandate on May 22—before ALP even began trying to collect

signatures. Thus, any difficulty that ALP is experiencing is not a product of state

restrictions. As the Sixth Circuit recently noted in a similar case, “First Amendment

violations require state action. So we cannot hold private citizens’ decisions to stay home




Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.        Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                            Page 9 of 19
         Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 9 of 19
for their own safety against the State.” 25

       Because ALP has not shown any injury nor any state action harming its signature-

gathering efforts, the Court should dismiss this case for lack of standing.

       B.     ALP’s complaint fails to state a claim for which relief may be granted
              and should therefore be dismissed pursuant to F.R.C.P. 12(b)(6).

       In addition to lack of standing, the Court may also dismiss the complaint for

failure to state a claim, because ALP fails to allege a viable ballot access claim. The

alleged burden on ballot access described in the complaint and motion for preliminary

injunction is de minimus: at most, it amounts to a requirement that the party’s nine

signature gatherers collect an average of nine signatures a day. This modest target is well

within their abilities, as established by the affidavit of Mr. Kohlhaas. [Dkt. 5-1 at 2, ¶ 7.]

       Given such a de minimis burden, the State’s well-established and judicially-

recognized interests in reducing voter confusion and ballot over-crowding are more than

sufficient to justify its reasonable ballot-access restrictions. These principles are

discussed below in the State’s argument against ALP’s motion for preliminary injunction.

For the same reasons ALP cannot make the merits showing necessary to justify a

preliminary injunction, it also fails to state a claim for relief. Alaska’s ballot access laws

remain constitutional even in the unique circumstances of the COVID-19 pandemic; and

this Court should dismiss ALP’s complaint for failure to state a claim.



25
       Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir. 2020) (internal citations
omitted); see also Clark v. Edwards, 2020 WL 3415376 (D. M.D. Lousiana 2020)
(holding 10 different plaintiffs lacked standing on the grounds that “fear of the virus” was
not a sufficient injury-in-fact nor fairly traceable to state action).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                         Page 10 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 10 of 19
       C.      ALP is not entitled to a preliminary injunction.

       Because an injunction is such an extraordinary remedy, ALP must show not only

that it is likely to succeed on the merits of its claim, but also that it will be irreparably

harmed if no injunction issues, that the equities tip strongly in its favor, and that an

injunction will serve the public interest. 26 But ALP has not established any of these

elements, so the Court should deny the requested injunction.

               1.     ALP’s ballot access claim lacks merit.

       ALP fails to show that it is likely to succeed on the merits of its ballot access

claim because even according to its own allegations, it can achieve ballot access despite

the COVID-19 pandemic with a modicum of reasonable diligence.

       Federal courts “evaluate challenges to ballot access laws under the First and

Fourteenth Amendments using the balancing framework in Anderson v. Calabrezze 27 and

Burdick v. Takushi. 28 The balancing framework is a ‘sliding scale’—the more severe the

burden imposed, the more exacting [the] scrutiny; the less severe, the more relaxed [the]

scrutiny.” 29 When the burden is severe, the State’s law must be narrowly tailored to

advance a “compelling” interest, but “[a] state may justify election regulations imposing




26
        Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1289 (9th Cir. 2013)
(citing Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008)).
27
       460 U.S. 780 (1983).
28
       504 U.S. 428 (1992).
29
       De La Fuente v. Padilla, 930 F.3d 1101, 1105 (9th Cir. 2019) (citations omitted).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.        Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                           Page 11 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 11 of 19
a lesser burden by demonstrating the state has ‘important regulatory interests.’” 30

       Notably, ALP does not challenge the constitutionality of Alaska’s signature

requirement for limited political party status under normal circumstances, conceding that

“[i]n normal election years, these requirements pose modest burdens that Plaintiffs have

historically and routinely been able to achieve.” [Dkt. 5 at 8] Nor would such a challenge

have any merit, because the Ninth Circuit has upheld equally or even more burdensome

signature-gathering requirements, including California’s requirement that an independent

candidate collect signatures from one percent of all registered voters. 31

       Instead, ALP posits that the COVID-19 pandemic has transformed an otherwise

“modest burden” into an unconstitutionally severe burden that requires this Court’s

intervention. But this claim is not borne out by the facts. As ALP’s own evidence

demonstrates, it has more than enough time to gather the necessary signatures before the

August 5 submission deadline—its required target of nine signatures per circulator per

day is hardly onerous as shown by Mr. Kohlhaas’s collection of 56 signatures in three-

and-a-half hours on an afternoon in late May. [Dkt. 5-1 at 2, ¶ 7.]

       The State acknowledges that COVID-19 may have made signature gathering more

difficult this year, but ALP’s allegations do not show a severe burden under the Ninth

Circuit’s ballot-access cases. “In challenging ballot access regulations, parties must


30
      Arizona Libertarian Party v. Reagan, 798 F.3d 723, 730 (9th Cir. 2015) (citing
Nader v. Cronin, 620 F.3d 1214, 1217 (9th Cir. 2010)).
31
        See e.g., De La Fuente, 930 F.3d at 1105-06. See also, Nader v. Cronin, 620 F.3d
1214 (9th Cir. 2010) (upholding Hawaii’s signature requirement of one percent of votes
cast in last presidential election).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.     Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                        Page 12 of 19
       Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 12 of 19
articulate the nature of the burden, which ‘should be measured by whether, in light of the

entire statutory scheme regulating ballot access, “reasonably diligent” [parties] can

normally gain a place on the ballot, or whether they will rarely succeed in doing so.’” 32

ALP argues that the unique circumstances this year render any consideration of what

happens in normal years inappropriate and instead asks this Court to simply look at

whether “anyone else ha[s] qualified or submitted a petition under present

circumstances,” 33 asserting that “here, no one in Alaska has. And unless this Court takes

action, it is highly unlikely that anyone in Alaska will.” [Dkt. 5 at 9] But ALP can qualify

for ballot access this year with a modicum of diligence: each of its circulators must gather

only an average of nine signatures per day. Indeed, the party’s own numbers indicate

their lack of diligence—ALP’s “team of eight signature gatherers … have only been able

to gather 149 signatures in 10 days,” despite ALP’s own evidence showing that much

more effective efforts are possible. [Dkt. 5 at 9]

       As ALP notes, some courts in other parts of the country have enjoined state ballot

access laws. [Dkt. 5 at 9-10] But these decisions are very fact-specific and none of them

support this Court’s intervention here, where the plaintiff did not begin to gather

signatures until after the State lifted its pandemic-related restrictions and faces a still very

modest burden based on its own evidence. The cases that ALP cites are all

distinguishable based on their respective state restrictions and timelines; notably, all


32
       Arizona Green Party v. Reagan, 838 F.3d 983, 989 (9th Cir. 2016) (quoting Nader
v. Brewer, 531 F.3d 1028, 1035 (9th Cir. 2008)).
33
       Citing Fair Maps Nev. V. Cegavske, 2020 WL 2798018 at 2-3 (D. Nev. 2020).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                          Page 13 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 13 of 19
involved active signature-gathering efforts in the face of existing stay-at-home orders.

       To start, Democratic National Committee v. Bostelman, 34 is irrelevant because it

had nothing to do with signature-gathering efforts for ballot access; instead, it involved a

primary election in early April. Moreover, the U.S. Supreme Court immediately stayed

part of the Bostelman injunction on the grounds that the “District Court contravened this

Court’s precedents … This Court has repeatedly emphasized that lower federal courts

should ordinarily not alter the election rules on the eve of an election.” 35

       The other cases ALP cites involved signature gathering in vastly different

contexts, one of which—Esshaki v. Whitmer—has already been distinguished by the

court that decided the case. 36 Esshaki concerned a Michigan rule under which candidates

could access the primary ballot only by turning in a sufficient number of qualified

signatures by April 21, when a stay-at-home order issued March 23 was still in place. 37

Because Michigan requires that nominating petition signatures be collected in-person and

be witnessed by a circulator, the stay-at-home order made any signature gathering

impossible. 38 The Sixth Circuit later distinguished its Esshaki in an Ohio case, observing

that “none of Ohio’s pandemic response regulations changed the status quo on the




34
       2020 WL 1638374 (W.D. Wis., April 2, 2020).
35
      Republican National Committee v. Democratic National Committee, -- U.S. --,
140 S.Ct. 1205 (2020).
36
       See Thompson, 959 F.3d 804, 809.
37
       Esshaki v. Whitmer, 2020 WL 2185553 at 1 (6th Cir. 2020).
38
       M.C.L.A. 168.544c.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                         Page 14 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 14 of 19
activities Plaintiffs could engage in to procure signatures for their petitions.” 39

       As for the other cases, in Libertarian Party of Illinois v. Pritzker, the court

emphasized the fact that the signature-gathering window began after Illinois’ stay-at-

home order was already in place, with no end in sight for the stay-at-home order. 40 In

Garbett v. Herbert, Utah’s signature submission deadline was April 13, and a stay-at-

home directive had issued two weeks earlier. 41 Lastly, in Fair Maps Nevada v. Cegavske,

Nevada had a stay-at-home order in place from March 30 to May 9, and the statutory

deadline for turning in signatures for the initiative petition was June 24. 42 Nevada

requires an initiative petition to be signed by a large percentage of voters, 43 and the court

relied on the existence of a constitutional deadline that is later than the June 24 statutory

deadline in deciding to enjoin the deadline, while also leaving in place the in-person

signature requirement. 44

       Each case was decided on its specific facts in the midst of ongoing stay-at-home

orders. The facts of this case, by contrast, show a much lesser burden: Alaska’s signature




39
       Thompson, 959 F.3d 804, 809 (distinguishing its decision in Esshaki v. Whitmer,
2020 WL 2185553 (6th Cir. 2020) involving Michigan’s ballot access and stay-at-home
orders, finding that Ohio specifically allowed activities for gathering signatures. “So none
of Ohio’s pandemic response regulations changed the status quo on the activities
Plaintiffs could engage in to procure signatures for their petitions.”).
40
       Libertarian Party of Illinois v. Pritzker, 2020 WL 1951687 at 4 (N.D. Ill. 2020).
41
       Garbett v. Herbert, 2020 WL 2064101 at 1 (D. Utah 2020).
42
       Fair Maps Nevada v. Cegavske, 2020 WL 2798018 at 2-3 (D. Nev. 2020).
43
       Id. at 2.
44
       Id. at 16.

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.       Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                          Page 15 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 15 of 19
threshold is relatively minimal (one percent); signatures need not be gathered in person;

ALP could have started its signature-gathering efforts over a year ago; Alaska’s stay-at-

home order was lifted before ALP even began gathering signatures; and the August 5

deadline provides much more time than any of the cases ALP cited. ALP has thus failed

to establish that under the circumstances in Alaska, a “reasonably diligent” party could

not gather sufficient signatures to gain ballot access if the party actually has the

“modicum of support” necessary to warrant such access, and thus, it has not shown that

the law creates more than a de minimis burden on its constitutional rights.

       As a result, the State need only show that its signature-gathering requirements and

deadline serve “important regulatory interests.” 45 And this burden is easily met, because

the Ninth Circuit has repeatedly held that signature-gathering laws serve the important

regulatory interests of “preventing voter confusion, ballot overcrowding, and frivolous

candidacies.” 46 And the Supreme Court long ago recognized “the important state interest

in requiring some preliminary showing of a significant modicum of support before

printing the name of a political organization’s candidate on the ballot.” 47

       Because the burden on ALP is slight and the State’s important regulatory interests

are not seriously in question—after all, ALP concedes that the law is constitutional under

normal conditions—the party cannot show probable success on the merits.



45
      Arizona Green Party v. Reagan, 838 F.3d 983, 991 (9th Cir. 2016) (quoting
Burdick, 504 U.S. at 434.)
46
       Arizona Libertarian Party v. Hobbs, 925 F.3d 1085, 1093 (9th Cir. 2019).
47
       Jenness v. Fortson, 403 U.S. 431, 442 (1971).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                         Page 16 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 16 of 19
              2.      ALP has not established irreparable harm absent an injunction,
                      and the balance of the equities and the public interest favor not
                      suspending the signature-gathering requirement.

       ALP claims that it will be irreparably harmed absent an injunction based on its

expectation that it will fail to gather sufficient signatures and will be denied access to the

general election ballot. [Dkt. 5 at 7] But this kind of speculative harm is not enough to

warrant a preliminary injunction. Rather a plaintiff “must establish that irreparable harm

is likely, not just possible, in order to obtain a preliminary injunction.” 48 Given the

modest number of signatures its circulators must gather each day and the fact that it has

more than twice as many registered voters as it needs signatures, [Dkt. 1 at 1] it is far

from clear that the party will not meet the required threshold. And moral hazard

complicates the situation: ALP does not just fear that it may fail to reach its target, it

wishes to be relieved of the burden of even trying to reach it. Notably, the very relief

requested by ALP—suspension of the signature requirement—was soundly rejected by
                                                                       49
all of the district court opinions ALP cites as favorable precedent.



48
       Alliance for the Wild Rockies v. Cottrell, 632 F.2d 1127, 1131 (9th Cir. 2011).
49
       Libertarian Party of Illinois v. Pritzker, 2020 WL 1951687 (N.D. Ill. 2020) (court
acknowledged that “[s]uspending entirely the signature requirement without requiring
candidates to otherwise demonstrate historical support would. . . extend far beyond these
typical variations.”); Garbett v. Herbert, 2020 WL 2064101 (D. Utah 2020) (court
rejected request to automatically allow candidate on the ballot, recognizing that “[t]he
State has an important interest in ensuring candidates demonstrate a modicum of voter
support before securing a place on a ballot.”); see also Fair Maps Nevada v. Cegavske,
2020 WL 2798018 (D. Nev. 2020) (“the relief Plaintiffs seek as to the In-Person
Requirements generally requires the Court to get impermissibly in the weeds of designing
election procedures because Plaintiffs ask the Court to order the Secretary to set up a
system for collecting and verifying signatures offered to support an initiative petition
electronically, for the first time, immediately.”); Esshaki v. Whitmer, 2020 WL 2185553
Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.      Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                         Page 17 of 19
        Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 17 of 19
       Because the burden established by ALP is so slight and the moral hazard apparent,

the balance of equities here tips strongly in favor of the State. The State should not be

enjoined from enforcing its ballot access laws simply because ALP would prefer not to

commit its resources to meeting the requirements. Nor is it in the public interest to

suspend election laws whenever background circumstances that are not within the State’s

control of the State make them more difficult to comply with than usual. The U.S.

Supreme Court has long held that changing election laws on the eve of an election is

disfavored, and recently reiterated this principle during this pandemic. 50

V.     CONCLUSION

       Because ALP has not established its entitlement to a preliminary injunction, this

Court should deny its motion. The Court should also dismiss this case because ALP lacks

standing or, alternatively, because ALP’s complaint fails to state a claim under

F.R.C.P. 12(b)(6) because Alaska’s ballot access laws do not infringe on ALP’s First

Amendment rights, even under the unique circumstances of the COVID-19 epidemic.




(E.D. Mich. 2020) (“Simply put, federal courts have no authority to dictate to the States
precisely how they should conduct their elections.”).
50
     Purcell v. Gonzalez, 549 U.S. 1, 4, 127 S.Ct 5 (2006); Republican National
Committee v. Democratic National Committee, -- U.S. --, 140 S.Ct. 1205 (2020).

Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.     Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                        Page 18 of 19
       Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 18 of 19
       DATED June 29, 2020.

                                          KEVIN G. CLARKSON
                                          ATTORNEY GENERAL


                                          By:     /s/ Margaret Paton-Walsh
                                                  Margaret Paton-Walsh
                                                  (AK Bar No. 0411074)
                                                  Cori Mills
                                                  (AK Bar No. 1212140)
                                                  Assistant Attorneys General
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Telephone: (907) 269-5275
                                                  Facsimile: (907) 276-3697
                                                  Email: margaret.paton-walsh@alaska.gov
                                                         cori.mills@alaska.gov




                             CERTIFICATE OF SERVICE

       I certify that on June 29, 2020, the foregoing document was served electronically

on all parties via CM/ECF.

                                          /s/ Margaret Paton-Walsh
                                          Margaret Paton-Walsh
                                          Assistant Attorney General




Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.   Case No. 3:20-cv-00127-JWS
Opp. to Mot. for Prelim. Inj. & Cross-Mot. to Dismiss                      Page 19 of 19
       Case 3:20-cv-00127-JWS Document 11 Filed 06/29/20 Page 19 of 19
